Exhibit 10.3

 

SECOND AMENDMENT

TO

CHICAGO MERCANTILE EXCHANGE

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

By virtue and in exercise of the amending authority reserved to Chicago
Mercantile Exchange Inc. (the “Company”), as successor by merger to the Chicago
Mercantile Exchange, by the provisions of subsection 5.2 of the Chicago
Mercantile Exchange Directors’ Deferred Compensation Plan (the “Plan”), the Plan
is amended in the following particulars:

 

1. By changing the name of the Plan to “Chicago Mercantile Exchange Inc.
Directors’ Deferred Compensation Plan” where the name of the Plan appears on the
title page and immediately preceding Section 1 of the Plan, effective as of
November 13, 2000.

 

2. By substituting the following for subsection 1.1 of the Plan, effective as of
November 13, 2000:

 

“1.1. History, Purpose and Effective Date. Chicago Mercantile Exchange
Directors’ Deferred Compensation Plan (the ‘Plan’) was established, effective as
of February 1, 1996 (the ‘Effective Date’) by Chicago Mercantile Exchange, an
Illinois not-for-profit corporation (‘CME’), to provide members of the Board of
Directors of CME with the opportunity to defer receipt of compensation, thereby
assisting such members in planning for their future security. Pursuant to a
series of demutualization transactions and an agreement and plan of merger,
effective as of November 13, 2000, Chicago Mercantile Exchange Inc., a
shareholder-owned, for-profit Delaware corporation (the ‘Exchange’) succeeded to
the assets, liabilities and business of CME and to the power, authority and
responsibility of CME under and with respect to the Plan. Effective as of
December 3, 2001, pursuant to a further corporate reorganization, the Exchange
became a wholly-owned subsidiary of Chicago Mercantile Exchange Holdings Inc.
(‘CME Holdings’), and members of the Board of Directors of CME Holdings became
eligible for participation in the Plan. The Plan is intended to constitute a
plan maintained primarily for the purpose of providing deferred compensation for
a select group of management or highly compensated employees within the meaning
of section 201(2), 301(a)(3) and 401(a)(1) of the Employee Retirement Income
Security Act of 1974, as amended (‘ERISA’).”

 

3. By substituting the following for subsection 1.11 of the Plan, effective as
of October 1, 2003:

 

“1.11. Action by Exchange. Any action required or permitted to be taken by the
Exchange shall be by resolution of its Board of Directors, by a duly authorized
officer of the Exchange, by a duly authorized committee or other duly authorized
person or persons. Notwithstanding the preceding sentence, the Board of
Directors of the Exchange has delegated to the Compensation Committee
(‘Compensation Committee’) of the Board of Directors of CME Holdings the
authority to take any action required or permitted to be taken by the Exchange
under the Plan. Unless earlier revoked by resolution of the Board of Directors
of the Exchange, the foregoing delegation of authority to the Compensation
Committee shall be revoked, without the necessity of further action by the Board
of Directors of the Exchange, if and when the Exchange ceases to be a
wholly-owned subsidiary of CME Holdings.”



--------------------------------------------------------------------------------

4. By substituting the following for subsection 4.2 of the Plan, effective as of
October 1, 2003:

 

“4.2. Termination of Service on the Board. Upon a Participant’s death or
termination of service on the Board of CME Holdings and the Exchange, the
Participant’s entire Account balance shall be paid to or on account of the
Participant in a single lump sum payment as soon as practicable after his date
of death or such termination of service; provided, however, that, if elected by
the Participant at least 12 months prior to his death or termination of service
on the Board, such payment instead shall be made in annual installments over a
period of 5 or fewer years. Any such election shall be made in accordance with
procedures established by the Plan Administrator.”

 

*             *             *

 

CERTIFICATION OF CORPORATE SECRETARY

 

The undersigned Secretary of the Chicago Mercantile Exchange Inc. (the
“Company”) hereby certifies that the foregoing is a true and correct copy of an
amendment approved by the Compensation Committee on November 5, 2003 pursuant to
discretion granted to the Committee on November 5, 2003.

 

/s/ Kathleen M. Cronin

--------------------------------------------------------------------------------

Secretary as Aforesaid

 

2



--------------------------------------------------------------------------------

THIRD AMENDMENT

TO

CHICAGO MERCANTILE EXCHANGE

DIRECTORS’ DEFERRED COMPENSATION PLAN

 

By virtue and in exercise of the amending authority reserved to Chicago
Mercantile Exchange Inc. (the “Company”), as successor by merger to the Chicago
Mercantile Exchange, by the provisions of subsection 5.1 of the Chicago
Mercantile Exchange Directors’ Deferred Compensation Plan (the “Plan”), and
pursuant to the authority delegated to the undersigned officer of the Company by
resolution of its Board of Directors adopted on December     , 2003, the Plan is
amended by substituting the following for subsections 3.1 and 3.2 of the Plan,
effective as of December 16, 2003:

 

“3.1. Deferred Compensation Account. The Plan Administrator shall maintain, or
cause to be maintained, an Account in the name of each Participant which shall
reflect the sum of the following amounts:

 

  (a) the amount deferred by the Participant in accordance with the provisions
of subsection 3.2; and

 

  (b) the assumed rate of return to be credited to the Participant’s Account in
accordance with subsection 3.3.

 

3.2 Deferral Election. Subject to such terms, conditions, and limitations as the
Plan Administrator may, from time to time, impose, each Director of the Exchange
may make an irrevocable election to defer receipt of all or a portion of the
Eligible Payments (as defined below) otherwise payable to him by the Exchange
for any Plan Year, by filing a deferral election in writing with the Plan
Administrator at such time and in such manner as the Plan Administrator shall
provide, but in no case later than the day preceding the first day of such Plan
Year. The Account of each Participant shall be credited with the amount of the
Eligible Payments deferred by the Participant as of the date on which such
amount would otherwise have been paid to the Participant or such other date as
the Plan Administrator may reasonably provide. The term ‘Eligible Payments’
means (i) for Plan Years beginning before January 1, 2004, Board stipends; and
(ii) for Plan Years beginning after December 31, 2003, Board stipends, Board
meeting fees, committee meeting fees and functional committee fees.”

 

IN WITNESS WHEREOF, the undersigned has set his hand this 23rd day of December,
2003.

 

CHICAGO MERCANTILE EXCHANGE INC. By  

/s/ Craig S. Donohue

--------------------------------------------------------------------------------

   

Executive Vice President Chief

Administrative Officer